DETAILED ACTION
1.	Claims 1-13 are pending in this examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
4.1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

4.2.	Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of Patent No. 10725500.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-13 are anticipated by claims 1-10 of the Patent No. 10725500.  

Instant application 

Patent No. 10725500
1. A system for attaching a plurality of external connectors to an electronic device, the system comprising: a docking station; a first plug on the 
2. The docking station of claim 1 wherein the first audio device is connected via a universal serial bus interface and the second audio device is connected via PCI interface.



3. The docking station of claim 1 wherein a first audio output signal of the first audio device is connected to a 3.5mm headphone port on the docking station and wherein a second audio  output signal of the second audio device is connected to a mini DisplayPort style port of the docking station. 
4, The docking station of claim 1 wherein the selector is a software application on the electronic device.
5. The docking station of claim 1 further comprising a third audio device in the electronic 
6. A system for attaching a plurality of external connectors to an electronic device, the system comprising: an electronic device comprising: an audio device; an internal speaker; an analog audio port; a plurality of other ports; wherein the electronic device configured to receive an analog audio plug and, upon insertion of the analog audio plug, reroute an audio output signal of the first audio device from the internal speaker to the analog audio port; a docking station for interfacing with the electronic device; a plug on the docking station positioned to interface with one of the plurality of other ports on the electronic device; a second audio device in the docking station; and a selector to selectively enable one of the first audio device and second audio device.




9. The docking station of claim 6 further comprising a third audio device in the docking station; and wherein the selector can further selectively enable the third audio device.



8. The docking station of claim 6 wherein the selector is a software application on the electronic device.
10. A system for reproducing an audio signal generated by an electronic device, the electronic device having an analog audio port and a plurality of other ports, the system comprising: a docking station; a plug on the docking station positioned to interface with one of the plurality of other ports on the electronic device; a first audio device in the docking station; a second audio device in the docking station; and a selector to selectively enable one of the first audio device and second audio device.




13. The system of claim 10 further comprising a third audio device in the electronic device; and wherein the selector can further selectively enable the third audio device. 

12. The system of claim 10 wherein the selector is a software application on the electronic device. 

2. The docking station of claim 1 wherein a first audio output signal of the first audio device is connected to a 3.5 mm headphone port on the docking station and wherein a second audio output signal of the second audio device is connected to a mini DisplayPort style port of the docking station.

3. The docking station of claim 1 wherein the selector is a software application on the electronic device.
4. The docking station of claim 1 further comprising a fourth audio device in the electronic 
5. A system for attaching a plurality of external connectors to an electronic device, the system comprising: an electronic device comprising: a first audio device; an internal speaker; an analog audio port; a plurality of other ports; wherein the electronic device is configured to receive an analog audio plug and, upon insertion of the analog audio plug, reroute an audio output signal of the first audio device from the internal speaker to the analog audio port; a docking station for interfacing with the electronic device; a first plug on the docking station positioned to interface with one of the plurality of other ports on the electronic device; a second plug on the docking station positioned to interface with one of the plurality of other ports on the electronic device, the second plug being opposite the first plug; a universal serial bus hub in the docking station, the universal serial bus hub connected to the first plug on the docking station; a second audio device in the docking station, the second audio device connected to the universal serial bus hub; a third audio device in the docking station, 
the third audio device connected to the universal serial bus hub; and a selector to selectively enable one of the first audio device, the second audio device, and the third audio device.


7. The docking station of claim 5 wherein the selector is a software application on the electronic device.
8. A system for reproducing an audio signal generated by an electronic device, the electronic device having an analog audio port and a plurality of other ports, the system comprising: a docking station; a first plug on the docking station positioned to interface with one of the plurality of other ports on the electronic device; a second plug on the docking station positioned to interface with one of the plurality of other ports on the electronic device, the second plug being opposite the first plug; a universal serial bus hub in the docking station, the universal serial bus hub connected to the first plug on the docking station; a first audio device in the docking station, the first audio device connected to the universal serial bus hub; a second audio device in the docking station, the second audio device connected to the universal serial bus hub; a third audio device in the docking station,
 the third audio device connected to the universal serial bus hub; and a selector to selectively enable one of the first audio device, the second audio device, and the third audio device.

10. The system of claim 8 wherein the selector is a software application on the electronic device.


This is a nonstatutory obviousness-type double patenting rejection.

Claim Rejections - 35 USC § 103
5.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.2.	Claim 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Application No. WO2015039329 to Zhao et al (“Zhao”) in view of US Patent Application No. 20120094527 to Vroom et al (“Vroom”).

	As per claim 1, Zhao discloses a system for attaching a plurality of external connectors to an electronic device, the system comprising: 
a docking station; a first plug on the docking station positioned to interface with a first port on the electronic device; a second plug on the docking station positioned to 
Zhao does not explicitly disclose however in the same field of endeavor, Vroom discloses a first audio device in the docking station; a second audio device in the docking station; and a selector to selectively enable one of the first audio device and second audio device ([0046]-[0048], also see fig.8 and associated texts). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhao with the teaching of Vroom by including the feature of audio device, in order for Zhao’s system for Connecting a speakers to the and/or connect a headset to the docking station which improve performance of user because it helps in boosting productivity with multi-display functionality and with multiple embedded audio controls for improved audio reproduction.

As per claim 4, the combination of Zhao and Vroom discloses the docking station of claim 1 wherein the selector is a software application on the electronic device (Vroom, [0046]-[0048], also see fig.8 and associated texts). The motivation regarding the obviousness of claim 1 is also applied to claim 4.
As per claim 5, the combination of Zhao, and Vroom discloses the invention as described above in claim 1, i.e. a first audio device in the docking station; a second audio device in the docking station; and a selector to selectively enable one of the first audio device and second audio device (Vroom, [0046]-[0048], also see fig.8 and associated texts). The docking station of claim 1 further comprising a third audio device rd audio port and selector, in order for Zhao’s system to add additional repeating steeps which will able to add additional sound devices which are a design choice. 

5.3.	Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao and Vroom as applied to claim above, and further in view of US Patent Application No. 20090112339 to Huang et al (“Huang”).

As per claim 2, the combination of Zhao and Vroom discloses the invention as described above. Additionally, Vroom discloses docking station of claim 1 wherein the first audio device is connected via a universal serial bus interface (Vroom, [0046]-[0048], also see fig.8 and associated texts).  The motivation regarding the obviousness of claim 1 is also applied to claim 2. 
Zhao and Vroom do not explicitly disclose however in the same field of endeavor, Huang discloses the second audio device is connected via PCI interface [0033]-[0034],claim 3, also see [0041]).



5.4.	Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao and Vroom as applied to claim above, and further in view of DE Patent Application No. 112010005204 to David et al (“David”),

As per claim 3, the combination of Zhao and Vroom discloses the invention as described above. Additionally, Vroom discloses 1/8 inch audio port (Vroom, [0047], (which able to connect 3.5 mm headphone); The motivation regarding the obviousness of claim 1 is also applied to claim 3.    Zhao and Vroom do not explicitly disclose however in the same field of endeavor, David discloses docking station of claim 1 wherein a first audio output signal of the first audio device is connected to headphone port on the docking station and wherein a second audio output signal of the second audio device is connected to a mini DisplayPort style port of the docking station (Abstract, Page 4 last paragraph to page 7, Examiner note: It is well known in the art 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhao with the teaching of Vroom / David by including the feature of Headset and mini Display port which are well known in the art, in order for Zhao’s system to providing two audio controls that are embedded in a portable computer. Embodiments according to the present invention provide several advantages. For example, the implementation of two audio controllers or codecs in the portable computer eliminates the need to connect the portable computer to a separate breakout box or docking station. As a result, the mobility is increased because the disc jockey or the audio professional must handle significantly less equipment. Further, embodiments of the present invention provide blending software that interacts with the multiple embedded audio controls of the portable computer, thereby substantially reducing the software and hardware overhead typically incurred by the mobile audio professional. (David).

5.5	Claim 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Application No. WO2015039329 to Zhao et al (“Zhao”) in view of US Patent Application No. 20120094527 to Vroom et al (“Vroom”), and further in view of Applicant Admitted Prior Art (“AAPA”).


Zhao does not explicitly disclose however in the same field of endeavor, Vroom discloses a second audio device in the docking station; and a selector to selectively enable one of the first audio device and second audio device ([0046]-[0048], also see fig.8 and associated texts). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhao with the teaching of Vroom by including the feature of audio device, in order for Zhao’s system for Connecting a speakers to the and/or connect a headset to the docking station which improve performance of user because it helps in boosting productivity with multi-display functionality and with multiple embedded audio controls for improved audio reproduction.
Zhao and Vroom do not explicitly disclose however AAPA discloses an electronic device comprising: an audio device; an internal speaker; an analog audio port; a plurality of other ports; wherein the electronic device configured to receive an analog audio plug and, upon insertion of the analog audio plug, reroute an audio output signal of the first audio device from the internal speaker to the analog audio port (A telephone call was made to the inventor Benjamin E. Maskell request an oral election to the restriction requirement, but did not result in an election being made. Applicant requested 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhao with the teaching of Vroom by including the feature of Multiple ports, in order for Zhao’s system for providing a desktop experience without paying additional money for a larger computer. With multiple devices attached, a docking station cuts down on the number of cables needed and makes for a cleaner desk.

  As per claim 8, the combination of Zhao, Vroom and AAPA discloses the docking station of claim 6 wherein the selector is a software application on the electronic device (Vroom, [0046]-[0048], also see fig.8 and associated texts).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhao with the teaching of Vroom/AAPA by including the feature of audio device, in order for Zhao’s system for Connecting a speakers to the and/or connect a headset to the docking station which improve performance of user because it helps in boosting productivity with multi-display 

As per claim 9, the combination of Zhao, Vroom and AAPA discloses the invention as described above in claim1 i.e. a first audio device in the docking station; a second audio device in the docking station; and a selector to selectively enable one of the first audio device and second audio device (Vroom, [0046]-[0048], also see fig.8 and associated texts). The docking station of claim 1 further comprising a third audio device in the electronic device; and wherein the selector can further selectively enable the third audio device System may repeated steps and Examiner takes official notice that it is well known in the art that the docking station comprising a third audio device in the electronic device; and wherein the selector can further selectively enable the third audio device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhao with the teaching of Vroom/AAPA by including the feature of 3rd audio port and selector, in order for Zhao’s system to add additional repeating steeps which will able to add additional sound devices which are design choice. 

Claims 10-13 are rejected for similar reasons as stated above.
     
as the prior art discloses many of the claim features (See PTO-form 892).

a).  US Patent Application No. 6007228 issued to Agarwal et al., discloses a multimedia notebook or laptop personal computer (PC) has an enhanced audio system. An external audio controller in a docking station is connected to the laptop PC's audio system using a digital-audio link. The digital-audio link uses digital signals that have high noise immunity. The high noise immunity allows the digital-audio signals to be routed through the inexpensive docking connector, which has many other noisy, high-speed signals. Dedicated, expensive, noise-prone, and difficult-to-connect analog-audio connectors between the laptop PC and the docking station are eliminated. Analog-digital converter audio CODEC's are placed in both the docking station and in the laptop PC. A master mixer in the laptop PC mixes digital audio from the external audio controller in the docking station with digital audio from an external audio controller inside the laptop PC. The master mixer also connects to a zoom-video audio port and to an internal PCI bus for storing and retrieving audio clips. Audio from external docking-station sources and from internal sources can be freely mixed with the master mixer connected to local mixers in the audio controllers. Audio can be simultaneously played to both internal and external docking-station speakers.


b).  US Patent Application No. 6813528 8 issued to Sung-Dong Yang et al., discloses an apparatus and a method for outputting an audio signal of a laptop 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497